
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8


(Multicurrency—Cross Border)

  ISDA ® International Swap Dealers Association, Inc.

MASTER AGREEMENT

dated as of June 21, 2004

BANK OF AMERICA, N.A.   and   ADESA, INC.

have entered and/or anticipate entering into one or more transactions (each a
"Transaction") that are or will be governed by this Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties confirming those
Transactions.

        Accordingly, the parties agree as follows:—

1.     Interpretation

        (a)    Definitions.    The terms defined in Section 14 and in the
Schedule will have the meanings therein specified for the purpose of this Master
Agreement.

        (b)    Inconsistency.    In the event of any inconsistency between the
provisions of the Schedule and the other provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the
provisions of any Confirmation and this Master Agreement (including the
Schedule), such Confirmation will prevail for the purpose of the relevant
Transaction.

        (c)    Single Agreement.    All Transactions are entered into in
reliance on the fact that this Master Agreement and all Confirmations form a
single agreement between the parties (collectively referred to as this
"Agreement"), and the parties would not otherwise enter into any Transactions.

2.     Obligations

        (a)    General Conditions.    

        (i)    Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this Agreement

        (ii)   Payments under this Agreement will be made on the due date for
value on that date in the place of the account specified in the relevant
Confirmation or otherwise pursuant to this Agreement, in freely transferable
funds and in the manner customary for payments in the required currency. Where
settlement is by delivery (that is, other than by payment), such delivery will
be made for receipt on the due date in the manner customary for the relevant
obligation unless otherwise specified in the relevant Confirmation or elsewhere
in this Agreement.

        (iii)  Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing, (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has occurred or been effectively designated and (3) each other
applicable condition precedent specified in this Agreement.

        (b)    Change of Account.    Either party may change its account for
receiving a payment or delivery by giving notice to the other party at least
five Local Business Days prior to the scheduled date for the

--------------------------------------------------------------------------------



payment or delivery to which such change applies unless such other party gives
timely notice of a reasonable objection to such change.

        (c)    Netting.    If on any date amounts would otherwise be payable:—

        (i)    in the same currency; and

        (ii)   in respect of the same Transaction,

by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

        The parties may elect in respect of two or more Transactions that a net
amount will be determined in respect of all amounts payable on the same date in
the same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

        (d)    Deduction or Withholding for Tax.    

        (i)    Gross-Up.    All payments under this Agreement will be made
without any deduction or withholding for or on account of any Tax unless such
deduction or withholding is required by any applicable law, as modified by the
practice of any relevant governmental revenue authority, then in effect. If a
party is so required to deduct or withhold, then that party ("X") will:—

        (1)   promptly notify the other party ('Y") of such requirement;

        (2)   pay to the relevant authorities the full amount required to be
deducted or withheld (including the full amount required to be deducted or
withheld from any additional amount paid by X to Y under this Section 2(d))
promptly upon the earlier of determining that such deduction or withholding is
required or receiving notice that such amount has been assessed against Y;

        (3)   promptly forward to Y an official receipt (or a certified copy),
or other documentation reasonably acceptable to Y evidencing such payment to
such authorities; and

        (4)   if such Tax is an Indemnifiable Tax, pay to Y. in addition to the
payment to which Y is otherwise entitled under this Agreement, such additional
amount as is necessary to ensure that the net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against X or Y) will
equal the full amount Y would have received had no such deduction or withholding
been required. However, X will not be required to pay any additional amount to Y
to the extent that it would not be required to be paid but for:—

        (A)  the failure by Y to comply with or perform any agreement contained
in Section 4(a)(i), 4(a)(iii) or 4(d); or

        (B)  the failure of a representation made by Y pursuant to Section 3(f)
to be accurate and true unless such failure would not have occurred but for
(I) any action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after

2

--------------------------------------------------------------------------------






the date on which a Transaction is entered into (regardless of whether such
action is taken or brought with respect to a party to this Agreement) or (II) a
Change in Tax Law.

        (ii)    Liability.    If:—

        (1)   X is required by any applicable law, as modified by the practice
of any relevant governmental revenue authority, to make any deduction or
withholding in respect of which X would not be required to pay an additional
amount to Y under Section 2(d)(i)(4);

        (2)   X does not so deduct or withhold; and

        (3)   a liability resulting from such Tax is assessed directly against
X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

        (e)    Default Interest; Other Amounts.    Prior to the occurrence or
effective designation of an Early Termination Date in respect of the relevant
Transaction, a party that defaults in the performance of any payment obligation
will, to the extent permitted by law and subject to Section 6(c), be required to
pay interest (before as well as after judgment) on the overdue amount to the
other party on demand in the same currency as such overdue amount, for the
period from (and including) the original due date for payment to (but excluding)
the date of actual payment, at the Default Rate. Such interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. If, prior to the occurrence or effective designation of an Early
Termination Date in respect of the relevant Transaction, a party defaults in the
performance of any obligation required to be settled by delivery, it will
compensate the other party on demand if and to the extent provided for in the
relevant Confirmation or elsewhere in this Agreement.

3.     Representations

        Each party represents to the other party (which representations will be
deemed to be repeated by each party on each date on which a Transaction is
entered into and, in the case of the representations in Section 3(f), at all
times until the termination of this Agreement) that:—

        (a)    Basic Representations.    

        (i)    Status.    It is duly organized and validly existing under the
laws of the jurisdiction of its organization or incorporation and, if relevant
under such laws, in good standing;

        (ii)    Powers.    It has the power to execute this Agreement and any
other documentation relating to this Agreement to which it is a party, to
deliver this Agreement and any other documentation relating to this Agreement
that it is required by this Agreement to deliver and to perform its obligations
under this Agreement and any obligations it has under any Credit Support
Document to which it is a party and has taken all necessary action to authorize
such execution, delivery and performance;

        (iii)    No Violation or Conflict.    Such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its constitutional documents, any order or judgment of any court or
other agency of government applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets;

        (iv)    Consents.    All governmental and other consents that are
required to have been obtained by it with respect to this Agreement or any
Credit Support Document to which it is a party have been obtained and are in
full force and effect and all conditions of any such consents have been complied
with; and

3

--------------------------------------------------------------------------------






        (v)    Obligations Binding.    Its obligations under this Agreement and
any Credit Support Document to which it is a party constitute its legal, valid
and binding obligations, enforceable in accordance with their respective terms
(subject to applicable bankruptcy, reorganisation, insolvency, moratorium or
similar laws affecting creditors' rights generally and subject, as to
enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

        (b)    Absence of Certain Events.    No Event of Default or Potential
Event of Default or, to its knowledge, Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to which it is a party.

        (c)    Absence of Litigation.    There is not pending or, to its
knowledge, threatened against it or any of its Affiliates any action, suit or
proceeding at law or in equity or before any court, tribunal, governmental body,
agency or official or any arbitrator that is likely to affect the legality,
validity or enforceability against it of this Agreement or any Credit Support
Document to which it is a party or its ability to perform its obligations under
this Agreement or such Credit Support Document.

        (d)    Accuracy of Specified Information.    All applicable information
that is furnished in writing by or on behalf of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the information, true, accurate and complete in every material respect.

        (e)    Payer Tax Representation.    Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(e) is accurate
and true.

        (f)    Payee Tax Representations.    Each representation specified in
the Schedule as being made by it for the purpose of this Section 3(f) is
accurate and true.

4.     Agreements

        Each party agrees with the other that, so long as either party has or
may have any obligation under this Agreement or under any Credit Support
Document to which it is a party:—

        (a)    Furnish Specified Information.    It will deliver to the other
party or, in certain cases under subparagraph (iii) below, to such government or
taxing authority as the other party reasonably directs:—

        (i)    any forms, documents or certificates relating to taxation
specified in the Schedule or any Confirmation;

        (ii)   any other documents specified in the Schedule or any
Confirmation; and

        (iii)  upon reasonable demand by such other party, any form or document
that may be required or reasonably requested in writing in order to allow such
other party or its Credit Support Provider to make a payment under this
Agreement or any applicable Credit Support Document without any deduction or
withholding for or on account of any Tax or with such deduction or withholding
at a reduced rate (so long as the completion, execution or submission of such
form or document would not materially prejudice the legal or commercial position
of the party in receipt of such demand), with any such form or document to be
accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be delivered with any reasonably required
certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

        (b)    Maintain Authorizations.    It will use all reasonable efforts to
maintain in full force and effect all consents of any governmental or other
authority that are required to be obtained by it with respect

4

--------------------------------------------------------------------------------




to this Agreement or any Credit Support Document to which it is a party and will
use all reasonable efforts to obtain any that may become necessary in the
future.

        (c)    Comply with Laws.    It will comply in all material respects with
all applicable laws and orders to which it may be subject if failure so to
comply would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

        (d)    Tax Agreement.    It will give notice of any failure of a
representation made by it under Section 3(f) to be accurate and true promptly
upon learning of such failure.

        (e)    Payment of Stamp Tax.    Subject to Section 11, it will pay any
Stamp Tax levied or imposed upon it or in respect of its execution or
performance of this Agreement by a jurisdiction in which it is incorporated,
organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located ("Stamp Tax Jurisdiction") and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party's execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

5.     Events of Default and Termination Events

        (a)    Events of Default.    The occurrence at any time with respect to
a party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any of the following events constitutes an
event of default (an "Event of Default") with respect to such party:—

        (i)    Failure to Pay or Deliver.    Failure by the party to make, when
due, any payment under this Agreement or delivery under Section 2(a)(i) or 2(e)
required to be made by it if such failure is not remedied on or before the third
Local Business Day after notice of such failure is given to the party;

        (ii)    Breach of Agreement.    Failure by the party to comply with or
perform any agreement or obligation (other than an obligation to make any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) or to
give notice of a Termination Event or any agreement or obligation under
Section 4(a)(i), 4(a)(iii) or 4(d)) to be complied with or performed by the
party in accordance with this Agreement if such failure is not remedied on or
before the thirtieth day after notice of such failure is given to the party;

        (iii)    Credit Support Default.    

        (1)   Failure by the party or any Credit Support Provider of such party
to comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;

        (2)   the expiration or termination of such Credit Support Document or
the failing or ceasing of such Credit Support Document to be in full force and
effect for the purpose of this Agreement (in either case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or

        (3)   the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document;

        (iv)    Misrepresentation.    A representation (other than a
representation under Section 3(e) or (f)) made or repeated or deemed to have
been made or repeated by the party or any Credit Support Provider of such party
in this Agreement or any Credit Support Document proves to have

5

--------------------------------------------------------------------------------



been incorrect or misleading in any material respect when made or repeated or
deemed to have been made or repeated;

        (v)    Default under Specified Transaction.    The party, any Credit
Support Provider of such party or any applicable Specified Entity of such party
(1) defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);

        (vi)    Cross Default.    If "Cross Default" is specified in the
Schedule as applying to the party, the occurrence or existence of (1) a default,
event of default or other similar condition or event (however described) in
respect of such party, any Credit Support Provider of such party or any
applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

        (vii)    Bankruptcy.    The party, any Credit Support Provider of such
party or any applicable Specified Entity of such party:—

        (1)   is dissolved (other than pursuant to a consolidation, amalgamation
or merger); (2) becomes insolvent or is unable to pay its debts or fails or
admits in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors'
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in
clauses (1) to (7) (inclusive); or (9) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the foregoing
acts; or

6

--------------------------------------------------------------------------------



        (viii)    Merger Without Assumption.    The party or any Credit Support
Provider of such party consolidates or amalgamates with, or merges with or into,
or transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:—

        (1)   the resulting, surviving or transferee entity fails to assume all
the obligations of such party or such Credit Support Provider under this
Agreement or any Credit Support Document to which it or its predecessor was a
party by operation of law or pursuant to an agreement reasonably satisfactory to
the other party to this Agreement; or

        (2)   the benefits of any Credit Support Document fail to extend
(without the consent of the other party) to the performance by such resulting,
surviving or transferee entity of its obligations under this Agreement.

        (b)    Termination Events.    The occurrence at any time with respect to
a party or, if applicable, any Credit Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes an
Illegality if the event is specified in (i) below, a Tax Event if the event is
specified in (ii) below or a Tax Event Upon Merger if the event is specified in
(iii) below, and, if specified to be applicable, a Credit Event Upon Merger if
the event is specified pursuant to (iv) below or an Additional Termination Event
if the event is specified pursuant to (v) below:—

        (i)    Illegality.    Due to the adoption of, or any change in, any
applicable law after the date on which a Transaction is entered into, or due to
the promulgation of, or any change in, the interpretation by any court tribunal
or regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):—

        (1)   to perform any absolute or contingent obligation to make a payment
or delivery or to receive a payment or delivery in respect of such Transaction
or to comply with any other material provision of this Agreement relating to
such Transaction; or

        (2)   to perform, or for any Credit Support Provider of such party to
perform, any contingent or other obligation which the party (or such Credit
Support Provider) has under any Credit Support Document relating to such
Transaction;

        (ii)    Tax Event.    Due to (x) any action taken by a taxing authority,
or brought in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) 6(e)) and no additional amount
is required to be paid in respect of such Tax under Section 2(d)(i)(4) (other
than by reason of Section 2(d)(i)(4)(A) or (B));

        (iii)    Tax Event Upon Merger.    The party (the "Burdened Party") on
the next succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all

7

--------------------------------------------------------------------------------






or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);

        (iv)    Credit Event Upon Merger.    If "Credit Event Upon Merger" is
specified in the Schedule as applying to the party, such party ("X"), any Credit
Support Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X or its successor or transferee, as
appropriate, will be the Affected Party); or

        (v)    Additional Termination Event.    If any "Additional Termination
Event" is specified in the Schedule or any Confirmation as applying, the
occurrence of such event (and, in such event, the Affected Party or Affected
Parties shall be as specified for such Additional Termination Event in the
Schedule or such Confirmation).

        (c)    Event of Default and Illegality.    If an event or circumstance
which would otherwise constitute or give rise to an Event of Default also
constitutes an Illegality, it will be treated as an Illegality and will not
constitute an Event of Default.

6.     Early Termination

        (a)    Right to Terminate Following Event of Default.    If at any time
an Event of Default with respect to a party (the "Defaulting Party") has
occurred and is then continuing, the other party (the "Non-defaulting Party")
may, by not more than 20 days notice to the Defaulting Party specifying the
relevant Event of Default, designate a day not earlier than the day such notice
is effective as an Early Termination Date in respect of all outstanding
Transactions. If, however, "Automatic Early Termination" is specified in the
Schedule as applying to a party, then an Early Termination Date in respect of
all outstanding Transactions will occur immediately upon the occurrence with
respect to such party of an Event of Default specified in Section 5(a)(vii)(1),
(3), (5), (6) or, to the extent analogous thereto, (8), and as of the time
immediately preceding the institution of the relevant proceeding or the
presentation of the relevant petition upon the occurrence with respect to such
party of an Event of Default specified in Section 5(a)(vii)(4) or, to the extent
analogous thereto, (8).

        (b)    Right to Terminate Following Termination Event.    

        (i)    Notice.    If a Termination Event occurs, an Affected Party will,
promptly upon becoming aware of it, notify the other party, specifying the
nature of that Termination Event and each Affected Transaction and will also
give such other information about that Termination Event as the other party may
reasonably require.

        (ii)    Transfer to Avoid Termination Event.    If either an Illegality
under Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected
Party, or if a Tax Event Upon Merger occurs and the Burdened Party is the
Affected Party, the Affected Party will, as a condition to its right to
designate an Early Termination Date under Section 6(b)(iv), use all reasonable
efforts (which will not require such party to incur a loss, excluding
immaterial, incidental expenses) to transfer within 20 days after it gives
notice under Section 6(b)(i) all its rights and obligations under this Agreement
in respect of the Affected Transactions to another of its Offices or Affiliates
so that such Termination Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

8

--------------------------------------------------------------------------------






Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

        (iii)    Two Affected Parties.    If an Illegality under
section 5(b)(i)(1) or a Tax Event occurs and there are two Affected Parties,
each party will use all reasonable efforts to reach agreement within 30 days
after notice thereof is given under Section 6(b)(i) on action to avoid that
Termination Event.

        (iv)    Right to Terminate.    If:—

        (1)   a transfer under Section 6(b)(ii) or an agreement under
Section 6(b)(iii), as the case may be, has not been effected with respect to all
Affected Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

        (2)   an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger
or an Additional Termination Event occurs, or a Tax Event Upon Merger occurs and
the Burdened Party is not the Affected Party,

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

        (c)    Effect of Designation.    

        (i)    If notice designating an Early Termination Date is given under
Section 6(a) or (b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

        (ii)   Upon the occurrence or effective designation of an Early
Termination Date, no further payments or deliveries under Section 2(a)(i) or
2(e) in respect of the Terminated Transactions will be required to be made, but
without prejudice to the other provisions of this Agreement. The amount, if any,
payable in respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

        (d)    Calculations.    

        (i)    Statement.    On or as soon as reasonably practicable following
the occurrence of an Early Termination Date, each party will make the
calculations on its part, if any, contemplated by Section 6(e) and will provide
to the other party a statement (1) showing, in reasonable detail, such
calculations (including all relevant quotations and specifying any amount
payable under Section 6(e)) and (2) giving details of the relevant account to
which any amount payable to it is to be paid. In the absence of written
confirmation from the source of a quotation obtained in determining a Market
Quotation, the records of the party obtaining such quotation will be conclusive
evidence of the existence and accuracy of such quotation.

        (ii)    Payment Date.    An amount calculated as being due in respect of
any Early Termination Date under Section 6(e) will be payable on the day that
notice of the amount payable is effective (in the case of an Early Termination
Date which is designated or occurs as a result of an Event of Default) and on
the day which is two Local Business Days after the day on which notice of the
amount ayable is effective (in the case of an Early Termination Date which is
designated as a

9

--------------------------------------------------------------------------------






result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

        (e)    Payments on Early Termination.    If an Early Termination Date
occurs, the following provisions shall apply based on the parties' election in
the Schedule of a payment measure, either "Market Quotation" or " Loss", and a
payment method, either the "First Method" or the "Second Method". If the parties
fail to designate a payment measure or payment method in the Schedule, it will
be deemed that "Market Quotation" or the "Second Method", as the case may be,
shall apply. The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.

        (i)    Events of Default.    If the Early Termination Date results from
an Event of Default:—

        (1)    First Method and Market Quotation.    If the First Method and
Market Quotation apply, the Defaulting Party will pay to the Non-defaulting
Party the excess, if a positive number, of (A) the sum of the Settlement Amount
(determined by the Non-defaulting Party) in respect of the Terminated
Transactions and the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party over (B) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party.

        (2)    First Method and Loss.    If the First Method and Loss apply, the
Defaulting Party will pay to the Non- defaulting Party, if a positive number,
the Non-defaulting Party's Loss in respect of this Agreement.

        (3)    Second Method and Market Quotation.    1f the Second Method and
Market Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.

        (4)    Second Method and Loss.    If the Second Method and Loss apply,
an amount will be payable equal to the Non-defaulting Party's Loss in respect of
this Agreement. If that amount is a positive number, the Defaulting Party will
pay it to the Non-defaulting Party; if it is a negative number, the
Non-defaulting Party will pay the absolute value of that amount to the
Defaulting Party.

        (ii)    Termination Events.    If the Early Termination Date results
from a Termination Event:—

        (1)    One Affected Party.    If there is one Affected Party, the amount
payable will be determined in accordance with Section 6(e)(i)(3), if Market
Quotation applies, or Section 6(e)(i)(4), if Loss applies, except that, in
either case, references to the Defaulting Party and to the Non-defaulting Party
will be deemed to be references to the Affected Party and the party which is not
the Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

        (2)    Two Affected Parties.    If there are two Affected Parties:—

        (A)  if Market Quotation applies, each party will determine a Settlement
Amount in respect of the Terminated Transactions, and an amount will be payable
equal to (I) the

10

--------------------------------------------------------------------------------



sum of (a) one-half of the difference between the Settlement Amount of the party
with the higher Settlement Amount ("X") and the Settlement Amount of the party
with the lower Settlement Amount ("Y") and (b) the Termination Currency
Equivalent of the Unpaid Amounts owing to X less (II) the Termination Currency
Equivalent of the Unpaid Amounts owing to Y; and

        (B)  if Loss applies, each party will determine its Loss in respect of
this Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
("X") and the Loss of the party with the lower Loss ("Y").

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

        (iii)    Adjustment for Bankruptcy.    In circumstances where an Early
Termination Date occurs because "Automatic Early Termination" applies in respect
of a party, the amount determined under this Section 6(e) will be subject to
such adjustments as are appropriate and permitted by law to reflect any payments
or deliveries made by one party to the other under this Agreement (and retained
by such other party) during the period from the relevant Early Termination Date
to the date for payment determined under Section 6(d)(ii).

        (iv)    Pre-Estimate.    The parties agree that if Market Quotation
applies an amount recoverable under this Section 6(e) is a reasonable
pre-estimate of loss and not a penalty. Such amount is payable for the loss of
bargain and the loss of protection against future risks and except as otherwise
provided in this Agreement neither party will be entitled to recover any
additional damages as a consequence of such losses.

7.     Transfer

        Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:—

        (a)   a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

        (b)   a party may make such a transfer of all or any part of its
interest in any amount payable to it from a Defaulting Party under Section 6(e).

        Any purported transfer that is not in compliance with this Section will
be void.

8.     Contractual Currency

        (a)    Payment in the Contractual Currency.    Each payment under this
Agreement will be made in the relevant currency specified in this Agreement for
that payment (the "Contractual Currency"). To the extent permitted by applicable
law, any obligation to make payments under this Agreement in the Contractual
Currency will not be discharged or satisfied by any tender in any currency other
than the Contractual Currency, except to the extent such tender results in the
actual receipt by the party to which payment is owed, acting in a reasonable
manner and in good faith in converting the currency so tendered into the
Contractual Currency, of the full amount in the Contractual Currency of all
amounts payable in respect of this Agreement. If for any reason the amount in
the Contractual Currency so received falls short of the amount in the
Contractual Currency payable in respect of this Agreement, the party required to
make the payment will, to the extent permitted by applicable law, immediately

11

--------------------------------------------------------------------------------



pay such additional amount in the Contractual Currency as may be necessary to
compensate for the shortfall. If for any reason the amount in the Contractual
Currency so received exceeds the amount in the Contractual Currency payable in
respect of this Agreement, the party receiving the payment will refund promptly
the amount of such excess.

        (b)    Judgments.    To the extent permitted by applicable law, if any
judgment or order expressed in a currency other than the Contractual Currency is
rendered (i) for the payment of any amount owing in respect of this Agreement,
(ii) for the payment of any amount relating to any early termination in respect
of this Agreement or (iii) in respect of a judgment or order of another court
for the payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term "rate of exchange" includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

        (c)    Separate Indemnities.    To the extent permitted by applicable
law, these indemnities constitute separate and independent obligations from the
other obligations in this Agreement, will be enforceable as separate and
independent causes of action, will apply notwithstanding any indulgence granted
by the party to which any payment is owed and will not be affected by judgment
being obtained or claim or proof being made for any other sums payable in
respect of this Agreement.

        (d)    Evidence of Loss.    For the purpose of this Section 8, it will
be sufficient for a party to demonstrate that it would have suffered a loss had
an actual exchange or purchase been made.

9.     Miscellaneous

        (a)    Entire Agreement.    This Agreement constitutes the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communication and prior writings with respect thereto.

        (b)    Amendments.    No amendment, modification or waiver in respect of
this Agreement will be effective unless in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties or
confirmed by an exchange of telexes or electronic messages on an electronic
messaging system.

        (c)    Survival of Obligations.    Without prejudice to
Sections 2(a)(iii) and 6(c)(ii), the obligations of the parties under this
Agreement will survive the termination of any Transaction.

        (d)    Remedies Cumulative.    Except as provided in this Agreement, the
rights, powers, remedies and privileges provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided by law.

        (e)    Counterparts and Confirmations.    

        (i)    This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile transmission), each of which will be deemed an original.

12

--------------------------------------------------------------------------------



        (ii)   The parties intend that they are legally bound by the terms of
each Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

        (f)    No Waiver of Rights.    A failure or delay in exercising any
right, power or privilege in respect of this Agreement will not be presumed to
operate as a waiver, and a single or partial exercise of any right, power or
privilege will not be presumed to preclude any subsequent or further exercise,
of that right, power or privilege or the exercise of any other right, power or
privilege.

        (g)    Headings.    The headings used in this Agreement are for
convenience of reference only and are not to affect the construction of or to be
taken into consideration in interpreting this Agreement.

10.   Offices; Multibranch Parties

        (a)   If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an Office other than its head or
home office represents to the other party that, notwithstanding the place of
booking office or jurisdiction of incorporation or organisation of such party,
the obligations of such party are the same as if it had entered into the
Transaction through its bead or home office. This representation will be deemed
to be repeated by such party on each date on which a Transaction is entered
into.

        (b)   Neither party may change the Office through which it makes and
receives payments or deliveries for the purpose of a Transaction without the
prior written consent of the other party.

        (c)   If a party is specified as a Multibranch Party in the Schedule,
such Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

11.   Expenses

        A Defaulting Party will, on demand, indemnify and hold harmless the
other party for and against all reasonable out-of-pocket expenses, including
legal fees and Stamp Tax, incurred by such other party by reason of the
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

12.   Notices

        (a)    Effectiveness.    Any notice or other communication in respect of
this Agreement may be given in any manner set forth below (except that a notice
or other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

        (i)    if in writing and delivered in person or by courier, on the date
it is delivered;

        (ii)   if sent by telex, on the date the recipient's answerback is
received;

        (iii)  if sent by facsimile transmission, on the date that transmission
is received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will

13

--------------------------------------------------------------------------------






be on the sender and will not be met by a transmission report generated by the
sender's facsimile machine);

        (iv)  if sent by certified or registered mail (airmail, if overseas) or
the equivalent (return receipt requested), on the date that mail is delivered or
its delivery is attempted; or

        (v)   if sent by electronic messaging system, on the date that
electronic message is received,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

        (b)    Change of Addresses.    Either party may by notice to the other
change the address, telex or facsimile number or electronic messaging system
details at which notices or other communications are to be given to it.

13.   Governing Law and Jurisdiction

        (a)    Governing Law.    This Agreement will be governed by and
construed in accordance with the law specified in the Schedule.

        (b)    Jurisdiction.    With respect to any suit, action or proceedings
relating to this Agreement ("Proceedings"), each party irrevocably:—

        (i)    submits to the jurisdiction of the English courts, if this
Agreement is expressed to be governed by English law, or to the non-exclusive
jurisdiction of the courts of the State of New York and the United States
District Court located in the Borough of Manhattan in New York City, if this
Agreement is expressed to be governed by the laws of the State of New York; and

        (ii)   waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party.

        Nothing in this Agreement precludes either party from bringing
Proceedings in any other jurisdiction (outside, if this Agreement is expressed
to be governed by English law, the Contracting States, as defined in
Section 1(3) of the Civil Jurisdiction and Judgments Act 1982 or any
modification, extension or re-enactment thereof for the time being in force) nor
will the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

        (c)    Service of Process.    Each party irrevocably appoints the
Process Agent (if any) specified opposite its name in the Schedule to receive,
for it and on its behalf, service of process in any Proceedings. If for any
reason any party's Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12. Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.

        (d)    Waiver of Immunities.    Each party irrevocably waives, to the
fullest extent permitted by applicable law, with respect to itself and its
revenues and assets (irrespective of their use or intended use), all immunity on
the grounds of sovereignty or other similar grounds from (i) suit,
(ii) jurisdiction of any court, (iii) relief by way of injunction, order for
specific performance or for recovery of property, (iv) attachment of its assets
(whether before or after judgment) and (v) execution or enforcement of any
judgment to which it or its revenues or assets might otherwise be entitled in
any Proceedings in the

14

--------------------------------------------------------------------------------




courts of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

14.   Definitions

        As used in this Agreement:—

        "Additional Termination Event" has the meaning specified in
Section 5(b).

        "Affected Party" has the meaning specified in Section 5(b).

        "Affected Transactions" means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

        "Affiliate" means, subject to the Schedule, in relation to any person,
any entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, "control" of
any entity or person means ownership of a majority of the voting power of the
entity or person.

        "Applicable Rate" means:—

        (a)   in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

        (b)   in respect of an obligation to pay an amount under Section 6(e) of
either party from and after the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable, the Default Rate;

        (c)   in respect of all other obligations payable or deliverable (or
which would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and

        (d)   in all other cases, the Termination Rate.

        "Burdened Party" has the meaning specified in Section 5(b).

        "Change in Tax Law" means the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law (or in the
application or official interpretation of any law) that occurs on or after the
date on which the relevant Transaction is entered into.

        "consent" includes a consent, approval, action, authorisation,
exemption, notice, filing, registration or exchange control consent.

        "Credit Event Upon Merger" has the meaning specified in Section 5(b).

        "Credit Support Document" means any agreement or instrument that is
specified as such in this Agreement.

        "Credit Support Provider" has the meaning specified in the Schedule.

        "Default Rate" means a rate per annum equal to the cost (without proof
or evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

        "Defaulting Party" has the meaning specified in Section 6(a).

        "Early Termination Date" means the date determined in accordance with
Section 6(a) or 6(b)(iv).

        "Event of Default" has the meaning specified in Section 5(a) and, if
applicable, in the Schedule.

        "Illegality" has the meaning specified in Section 5(b).

15

--------------------------------------------------------------------------------




        "Indemnifiable Tax" means any Tax other than a Tax that would not be
imposed in respect of a payment under this Agreement but for a present or former
connection between the jurisdiction of the government or taxation authority
imposing such Tax and the recipient of such payment or a person related to such
recipient (including, without limitation, a connection arising from such
recipient or related person being or having been a citizen or resident of such
jurisdiction, or being or having been organised, present or engaged in a trade
or business in such jurisdiction, or having or having bad a permanent
establishment or fixed place of business in such jurisdiction, but excluding a
connection arising solely from such recipient or related person having executed,
delivered, performed its obligations or received a payment under, or enforced,
this Agreement or a Credit Support Document).

        "law" includes any treaty, law, rule or regulation (as modified, in the
case of tax matters, by the practice of any relevant governmental revenue
authority) and "lawful" and "unlawful" will be construed accordingly.

        "Local Business Day" means, subject to the Schedule, a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) (a) in relation to any obligation under
Section 2(a)(i), in the place(s) specified in the relevant Confirmation or, if
not so specified, as otherwise agreed by the parties in writing or determined
pursuant to provisions contained, or incorporated by reference, in this
Agreement, (b) in relation to any other payment, in the place where the relevant
account is located and, if different, in the principal financial centre, if any,
of the currency of such payment, (c) in relation to any notice or other
communication, including notice contemplated under Section 5(a)(i), in the city
specified in the address for notice provided by the recipient and, in the case
of a notice contemplated by Section 2(b), in the place where the relevant new
account is to be located and (d) in relation to Section 5(a)(v)(2), in the
relevant locations for performance with respect to such Specified Transaction.

        "Loss" means,with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or (3)
or 6(e)(ii)(2)(A) applies. Loss does not include a party's legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

        "Market Quotation" means, with respect to one or more Terminated
Transactions and a party making the determination, an amount determined on the
basis of quotations from Reference Market-makers. Each quotation will be for an
amount, if any, that would be paid to such party (expressed as a negative
number) or by such party (expressed as a positive number) in consideration of an
agreement between such party (taking into account any existing Credit Support
Document with respect to the obligations of such party) and the quoting
Reference Market-maker to enter into a transaction (the "Replacement
Transaction") that would have the effect of preserving for such party the
economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under Section 2(a)(i) in respect
of such Terminated Transaction or group of Terminated Transactions that would,
but for the occurrence of the relevant Early Termination Date, have been
required after that

16

--------------------------------------------------------------------------------




date. For this purpose, Unpaid Amounts in respect of the Terminated Transaction
or group of Terminated Transactions are to be excluded but, without limitation,
any payment or delivery that would, but for the relevant Early Termination Date,
have been required (assuming satisfaction of each applicable condition
precedent) after that Early Termination Date is to be included. The Replacement
Transaction would be subject to such documentation as such party and the
Reference Market-maker may, in good faith, agree. The party making the
determination (or its agent) will request each Reference Market-maker to provide
its quotation to the extent reasonably practicable as of the same day and time
without regard to different time zones) on or as soon as reasonably practicable
after the relevant Early Termination Date. The day and time as of which those
quotations are to be obtained will be selected in good faith by the party
obliged to make a determination under Section 6(e), and, if each party is so
obliged, after consultation with the other. If more than three quotations are
provided, the Market Quotation will be the arithmetic mean of the quotations,
without regard to the quotations having the highest and lowest values. If
exactly three such quotations are provided, the Market Quotation will be the
quotation remaining after disregarding the highest and lowest quotations. For
this purpose, if more than one quotation has the same highest value or lowest
value, then one of such quotations shall be disregarded. If fewer than three
quotations are provided, it will be deemed that the Market Quotation in respect
of such Terminated Transaction or group of Terminated Transactions cannot be
determined.

        "Non-default Rate" means a rate per annum equal to the cost (without
proof or evidence of any actual cost) to the Non-defaulting Party (as certified
by it) if it were to fund the relevant amount.

        "Non-defaulting Party" has the meaning specified in Section 6(a).

        "Office" means a branch or office of a party, which may be such party's
head or home office.

        "Potential Event of Default" means any event which, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.

        "Reference Market-makers" means four leading dealers in the relevant
market selected by the party determining a Market Quotation in good faith (a)
from among dealers of the highest credit standing which satisfy all the criteria
that such party applies generally at the time in deciding whether to offer or to
make an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

        "Relevant Jurisdiction" means, with respect to a party, the
jurisdictions (a) in which the party is incorporated, organised, managed and
controlled or considered to have its seat, (b) where an Office through which the
party is acting for purposes of this Agreement is located, (c) in which the
party executes this Agreement and (d) in relation to any payment, from or
through which such payment is made.

        "Scheduled Payment Date" means a date on which a payment or delivery is
to be made under Section 2(a)(i) with respect to a Transaction.

        "Set-off" means set-off, offset, combination of accounts, right of
retention or withholding or similar right or requirement to which the payer of
an amount under Section 6 is entitled or subject (whether arising under this
Agreement, another contract, applicable law or otherwise) that is exercised by,
or imposed on, such payer.

        "Settlement Amount" means, with respect to a party and any Early
Termination Date, the sum of:—

        (a)   the Termination Currency Equivalent of the Market Quotations
(whether positive or negative) for each Terminated Transaction or group of Ter
minated Transactions for which a Market Quotation is determined; and

17

--------------------------------------------------------------------------------




        (b)   such party's Loss (whether positive or negative and without
reference to any Unpaid Amounts) for each Terminated Transaction or group of
Terminated Transactions for which a Market Quotation cannot be determined or
would not (in the reasonable belief of the party making the determination)
produce a commercially reasonable result.

        "Specified Entity" has the meaning specified in the Schedule.

        "Specified Indebtedness" means, subject to the Schedule, any obligation
(whether present or future, contingent or otherwise, as principal or surety or
otherwise) in respect of borrowed money.

        "Specified Transaction" means, subject to the Schedule, (a) any
transaction (including an agreement with respect thereto) now existing or
hereafter entered into between one party to this Agreement (or any Credit
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is a
rate swap transaction, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions),
(b) any combination of these transactions and (c) any other transaction
identified as a Specified Transaction in this Agreement or the relevant
confirmation.

        "Stamp Tax" means any stamp, registration, documentation or similar tax.

        "Tax" means any present or future tax, levy, impost, duty, charge,
assessment or fee of any nature (including interest, penalties and additions
thereto) that is imposed by any government or other taxing authority in respect
of any payment under this Agreement other than a stamp, registration,
documentation or similar tax.

        "Tax Event" has the meaning specified in Section 5(b).

        "Tax Event Upon Merger" has the meaning specified in Section 5(b).

        "Terminated Transactions" means with respect to any Early Termination
Date (a) if resulting from a Termination Event, all affected Transactions and
(b) if resulting from an Event of Default, all Transactions (in either case) in
effect immediately before the effectiveness of the notice designating that Early
Termination Date (or, if "Automatic Early Termination" applies, immediately
before that Early Termination Date).

        "Termination Currency" has the meaning specified in the Schedule.

        "Termination Currency Equivalent" means, in respect of any amount
denominated in the Termination Currency, such Termination Currency amount and,
in respect of any amount denominated in a currency other than the Termination
Currency (the "Other Currency"), the amount in the Termination Currency
determined by the party making the relevant determination as being required to
purchase such amount of such Other Currency as at the relevant Early Termination
Date, or, if the relevant Market Quotation or Loss (as the case may be), is
determined as of a later date, that later date, with the Termination Currency at
the rate equal to the spot exchange rate of the foreign exchange agent (selected
as provided below) for the purchase of such Other Currency with the Termination
Currency at or about 11:00 a.m. (in the city in which such foreign exchange
agent is located) on such date as would be customary for the determination of
such a rate for the purchase of such Other Currency for value on the relevant
Early Termination Date or that later date. The foreign exchange agent will, if
only one party is obliged to make a determination under Section 6(e), be
selected in good faith by that party and otherwise will be agreed by the
parties.

18

--------------------------------------------------------------------------------




        "Termination Event" means an Illegality, a Tax Event or a Tax Event Upon
Merger or, if specified to be applicable, a Credit Event Upon Merger or an
Additional Termination Event.

        "Termination Rate" means a rate per annum equal to the arithmetic mean
of the cost (without proof or evidence of any actual cost) to each party (as
certified by such party) if it were to fund or of funding such amounts.

        "Unpaid Amounts" owing to any party means, with respect to an Early
Termination Date, the aggregate of (a) in respect of all Terminated
Transactions, the amounts that became payable (or that would have become payable
but for Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to
such Early Termination Date and which remain unpaid as at such Early Termination
Date and (b) in respect of each Terminated Transaction, for each obligation
under Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate. Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it shall be the average of the Termination Currency Equivalents of
the fair market values reasonably determined by both parties.

        IN WITNESS WHEREOF the parties have executed this document on the
respective dates specified below with effect from the date specified on the
first page of this document.

BANK OF AMERICA, N.A.   ADESA, INC.
/s/  MINDI SCHUMAN      

--------------------------------------------------------------------------------


 
/s/  CAMERON C. HITCHCOCK      

--------------------------------------------------------------------------------

Name:   Mindi Schuman   Name:   Cameron C. Hitchcock Title:   Principal   Title:
  EUP & CFO Date:   7/20/04   Date:   7/7/04

19

--------------------------------------------------------------------------------



(Multicurrency—Cross Border)

  ISDA ® International Swap Dealers Association, Inc.

SCHEDULE
to the
Master Agreement

dated as of June 21, 2004

between

BANK OF AMERICA, N.A.

("Party A")

and

ADESA, INC.

("Party B")

PART 1: Termination Provisions

(a)"Specified Entity" means in relation to Party A for the purpose of
Sections 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(iv):

None;

"Specified Entity" means in relation to Party B for the purpose of
Sections 5(a)(v), 5(a)(vi), 5(a)(vii) and 5(b)(iv):

None.

(b)"Specified Transaction" will have the meaning specified in Section 14 but
shall also include any transaction with respect to the forward sale or delivery
of any security.

(c)The "Cross-Default" provisions of Section 5(a)(vi) (as amended in Part 5(i))
        will apply to Party A and
        will apply to Party B.

In connection therewith, "Specified Indebtedness" will not have the meaning
specified in Section 14, and such definition shall be replaced by the following:
"any obligation in respect of the payment of moneys (whether present or future,
contingent or otherwise, as principal or surety or otherwise), except that such
term shall not include obligations in respect of deposits received in the
ordinary course of a party's banking business."

"Threshold Amount" means with respect to Party A an amount equal to three
percent (3%) of the Shareholders' Equity of Bank of America Corporation and with
respect to Party B, zero ($0).

"Credit Agreement" means the Credit Agreement dated as of June 21, 2004, by and
among Adesa, Inc. (Borrower), the Subsidiary Guarantors, the Lenders,
UBS Securities LLC and Merrill Lynch & Co., Bank One, NA, General Electric
Capital Corporation, Keybank National Association, Suntrust Bank and U.S. Bank
National Association, as co-documentation agents, Merrill Lynch & Co., as
syndication agent, UBS Loan Finance LLC as swingline lender and UBS AG, Stamford
Branch, as issuing bank as administrative agent for the Lenders and as

--------------------------------------------------------------------------------






collateral agent for the Secured Parties and the Issuing Bank (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time).

With respect to Party B, any default (howsoever defined) under the Credit
Agreement shall be an Event of Default under this Agreement.

"Shareholders' Equity" means with respect to an entity, at any time, the sum (as
shown in the most recent annual audited financial statements of such entity) of
(i) its capital stock (including preferred stock) outstanding, taken at par
value, (ii) its capital surplus and (iii) its retained earnings, minus
(iv) treasury stock, each to be determined in accordance with generally accepted
accounting principles.

(d)The "Credit Event Upon Merger" provisions of Section 5(b)(iv)
        will apply to Party A
        will apply to Party B.

(e)The "Automatic Early Termination" provision of Section 6(a)
        will not apply to Party A
        will not apply to Party B.

(f)Payments on Early Termination. For the purpose of Section 6(e):—

(i)Loss will apply.

(ii)The Second Method will apply.

(g)"Termination Currency" means United States Dollars.

(h)Additional Termination Event will apply.

It shall be an Additional Termination Event hereunder, with respect to which
Party B shall be the Affected Party, if for any reason either Party A's
obligation to lend under the Credit Agreement is terminated or Party A ceases to
be a party to the Credit Agreement.

PART 2: Tax Representations

(a)Payer Tax Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B will make the following representation:—

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (x) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (y) the satisfaction
of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and
the accuracy and effectiveness of any document provided by the other party
pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (z) the
satisfaction of the agreement of the other party contained in Section 4(d) of
this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (y) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.

21

--------------------------------------------------------------------------------



(b)Payee Tax Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B will make the following representations specified below, if
any:—

(i)The following representations will apply to Party A:

Party A is a national banking association created or organized under the laws of
the United States of America and the federal taxpayer identification number is
94-1687665.

(ii)The following representations will apply to Party B:

Party B is a corporation created or organized under the laws of the State of
Delaware and the federal taxpayer identification number is 35-1842546.

PART 3: Agreement to Deliver Documents

        For the purpose of Section 4(a)(i) and (ii) of this Agreement, each
party agrees to deliver the following documents:

Party required to deliver document


--------------------------------------------------------------------------------

  Form/Document/Certificate


--------------------------------------------------------------------------------

  Date by which to be delivered


--------------------------------------------------------------------------------

  Covered by Section 3(d) Representation


--------------------------------------------------------------------------------

Party A   Annual Report of Bank of America Corporation containing audited,
consolidated financial statements certified by independent certified public
accountants and prepared in accordance with generally accepted accounting
principles in the country in which such party is organized   To be made
available on www.bankofamerica.com/investor/ as soon as available and in any
event within 90 days after the end of each fiscal year of Party A   Yes
Party A
 
Quarterly Financial Statements of Bank of America Corporation thereof containing
unaudited, consolidated financial statements of such party's fiscal quarter
prepared in accordance with generally accepted accounting principles in the
country in which such party is organized
 
To be made available on www.bankofamerica.com/investor/ as soon as available and
in any event within 30 days after the end of each fiscal quarter of Party A
 
Yes
Party B
 
Financial Statements, Records and Reports as specified and detailed in
Section 3.04 of the Credit Agreement as may be amended from time to time
 
As specified and detailed in Section 3.04 of the Credit Agreement as may be
amended from time to time
 
Yes
Party A and Party B
 
Certified copies of all corporate or partnership authorizations, as the case may
be, and any other documents with respect to the execution, delivery and
performance of this Agreement and any Credit Support Document
 
Upon execution and delivery of this Agreement
 
Yes              

22

--------------------------------------------------------------------------------




Party A and Party B
 
Certificate of authority and specimen signatures of individuals executing this
Agreement and any Credit Support Document
 
Upon execution and delivery of this Agreement and thereafter upon request of the
other party
 
Yes
Party B
 
Credit Support Document
 
Upon execution and delivery of this Agreement
 
No

PART 4: Miscellaneous

(a)Address for Notices. For the purpose of Section 12(a) of this Agreement:—

Address for notice or communications to Party A:

Bank of America, N.A.
Sears Tower
233 South Wacker Drive, Suite 2800
Chicago, Illinois 60606
Attention: Swap Operations
Telephone No.: 312-234-2732
Facsimile No.: 312-234-3603

with a copy to:

Bank of America, N.A.
315 Montgomery Street, CA5-704-10-25
San Francisco, California 94104
Attention: Capital Markets Documentation
Facsimile No.: 415-953-7997

Address for financial statements to Party A:

Bank of America, N.A.
231 S. La Salle Street
Chicago, Illinois 60604
Attention: Portfolio Management Office, Mail Code: IL1-231-06-40
Facsimile: 312-974-2109

Address for notice or communications to Party B:

Adesa, Inc.
13085 Hamilton Crossing Boulevard
Carmel, Indiana 46032
Attention: Curtis L. Phillips
Telephone No.: 317-815-9645
Facsimile No.: 317-915-9650 Email: Cphillips@adesa.com

(b)Process Agent. For the purpose of Section 13(c):

Party A appoints as its Process Agent: Not applicable.

Party B appoints as its Process Agent: Not applicable.

(b)Offices. The provisions of Section 10(a) will apply to this Agreement.

23

--------------------------------------------------------------------------------



(d)Multibranch Party. For the purpose of Section 10 of this Agreement:—

Party A is a Multibranch Party and may act through its Charlotte, North
Carolina, Chicago, Illinois, San Francisco, California, New York, New York or
London, England Office, or such other Office as may be agreed to by the parties
in connection with a Transaction.

Party B is not a Multibranch Party.

(e)Calculation Agent. The Calculation Agent is Party A.

(f)Credit Support Document. Details of any Credit Support Document:—

Each of the following, as amended, supplemented, modified, renewed, replaced,
consolidated, substituted or extended from time to time, is a "Credit Support
Document" in relation to Party B:

(i)The Guarantee as set forth in the Credit Agreement; and

(ii)The Pledge Agreement dated as of June 21, 2004, by and among Adesa, Inc. and
the Guarantors specified therein (or from time to time party thereby by
execution of a Joinder Agreement), in favor of UBS AG, Stamford Branch, in its
capacity as collateral agent pursuant to the Credit Agreement, as the same may
be amended from time to time.

Party B agrees that the security interests in collateral granted to Party A
under the foregoing Credit Support Documents shall secure the obligations of
Party B to Party A under this Agreement.

(g)Credit Support Provider.

Credit Support Provider means in relation to Party A:

Not applicable.

Credit Support Provider means in relation to Party B:

(i)The Subsidiary Guarantors, as defined in the Credit Agreement; and

(ii)The Guarantors, as defined in the Pledge Agreement referenced in
Section (f)(ii) above.



(i)Governing Law. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York without reference to its
conflict of laws doctrine.

(i)Netting of Payments. All amounts payable on the same date, in the same
currency and in respect of the same Transaction shall be netted in accordance
with Section 2(c) of this Agreement. The election contained in the last
paragraph of Section 2(c) of this Agreement shall not apply for the purposes of
this Agreement.

(j)"Affiliate" will have the meaning specified in Section 14 of this Agreement.

PART 5: Other Provisions

(a)Set-off. Any amount (the "Early Termination Amount") payable to one party
(the Payee) by the other party (the Payer) under Section 6(e), in circumstances
where there is a Defaulting Party or one Affected Party in the case where a
Termination Event under Section 5(b)(iv) or (v) has occurred, will, at the
option of the party ("X") other than the Defaulting Party or the Affected Party
(and without prior notice to the Defaulting Party or the Affected Party), be
reduced by its set-off against any amount(s) (the "Other Agreement Amount")
payable (whether at such time or in the future or upon the occurrence of a
contingency) by the Payee to the Payer (irrespective of the currency, place of
payment or booking office of the obligation) under any other agreement(s)
between the Payee and the Payer or instrument(s) or undertaking(s) issued or
executed by one party to, or in favor of, the other party (and the Other
Agreement Amount will be discharged

24

--------------------------------------------------------------------------------



promptly and in all respects to the extent it is so set-off). X will give notice
to the other party of any set-off effected under this Part 5(a).

For this purpose, either the Early Termination Amount or the Other Agreement
Amount (or the relevant portion of such amounts) may be converted by X into the
currency in which the other is denominated at the rate of exchange at which such
party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.

If an obligation is unascertained, X may in good faith estimate that obligation
and set-off in respect of the estimate, subject to the relevant party accounting
to the other when the obligation is ascertained.

Nothing in this Part 5(a) shall be effective to create a charge or other
security interest. This Part 5(a) shall be without prejudice and in addition to
any right of set-off, combination of accounts, lien or other right to which any
party is at any time otherwise entitled (whether by operation of law, contract
or otherwise).

(b)Delivery of Confirmations. For each Transaction entered into hereunder,
Party A shall promptly send to Party B a Confirmation via facsimile
transmission. Party B agrees to respond to such Confirmation within two (2)
Local Business Days, either confirming agreement thereto or requesting a
correction of any error(s) contained therein. Failure by Party A to send a
Confirmation or of Party B to respond within such period shall not affect the
validity or enforceability of such Transaction. Absent manifest error, there
shall be a presumption that the terms contained in such Confirmation are the
terms of the Transaction.

(c)Recording of Conversations. Each party to this Agreement acknowledges and
agrees to the tape recording of conversations between trading and marketing
personnel of the parties to this Agreement whether by one or other or both of
the parties or their agents, and that any such tape recordings may be submitted
in evidence in any proceedings relating to the Agreement.

(d)Furnishing Specified Information. Section 4(a)(iii) is hereby amended by
inserting "promptly upon the earlier of (i)" in lieu of the word "upon" at the
beginning thereof and inserting "or (ii) such party learning that the form or
document is required" before the word "any" on the first line thereof.

(e)Notice by Facsimile Transmission. Section 12(a) is hereby amended by deleting
the parenthetical "(except that a notice or other communication under Section 5
or 6 may not be given by facsimile transmission or electronic messaging
system)".

(f)Section 3(a) of this Agreement is amended by (i) deleting the word "and" at
the end of clause (iv); (ii) deleting the period at the end of clause (v) and
inserting therein "; and " ; and (iii) by inserting the following additional
representation:

"(vi) Eligible Contract Participant. Each party represents to the other party
(which representation will be deemed to be repeated by each party on each date
on which a Transaction is entered into) that it is an "eligible contract
participant" as defined in Section 1a(12) of the U.S. Commodity Exchange Act,
7 U.S.C. Section 1a(12)."

(g)Section 3 is revised so as to add the following Section (g) at the end
thereof:

"(g) Relationship Between Parties. Each party represents to the other party and
will be deemed to represent to the other party on the date on which it enters
into a Transaction that (absent a written agreement between the parties that
expressly imposes affirmative obligations to the contrary for that
Transaction):—

(i)Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate

25

--------------------------------------------------------------------------------



or proper for it based upon its own judgment and upon advice from such advisors
as it has deemed necessary. It is not relying on any communication (written or
oral) of the other party as investment advice or as a recommendation to enter
into that Transaction; it being understood that information and explanations
related to the terms and conditions of a Transaction shall not be considered
investment advice or a recommendation to enter into that Transaction. Further,
such party has not received from the other party any assurance or guarantee as
to the expected results of that Transaction.

(ii)Evaluation and Understanding. It is capable of evaluating and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of that Transaction. It is also
capable of assuming, and assumes, the financial and other risks of that
Transaction.

(iii)Status of Parties. The other party is not acting as an agent, fiduciary or
advisor for it in respect of that Transaction."



(h)Waiver of Right to Trial by Jury. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(i)Cross Default. Section 5(a)(vi) of this Agreement is hereby amended adding
the following after the semicolon at the end thereof:

"provided, however, that notwithstanding the foregoing (but subject to any
provision to the contrary contained in any such agreement or instrument), an
Event of Default shall not occur under either (1) or (2) above if the default,
event of default or other similar condition or event referred to in (1) or the
failure to pay referred to in (2) is caused not (even in part) by the
unavailability of funds but is caused solely due to a technical or
administrative error which has been remedied within three Local Business Days
after notice of such failure is given to the party."

(j)Incorporation by Reference of Terms of Credit Agreement. The covenants, terms
and provisions of, including all representations and warranties of Party B
contained in the Credit Agreement, as in effect as of the date of this
Agreement, are hereby incorporated by reference in, and made part of, this
Agreement to the same extent as if such covenants, terms, and provisions were
set forth in full herein. Party B hereby agrees that, during the period
commencing with the date of this Agreement through and including such date on
which all of Party B's obligations under this Agreement are fully performed,
Party B will (a) observe, perform, and fulfill each and every such covenant,
term, and provision applicable to Party B, as such covenants, terms, and
provisions, may be amended from time to time after the date of this Agreement
with the consent of Party A and (b) deliver to Party A at the address for
notices to Party A provided in Part 4 each notice, document, certificate or
other writing as Party B is obligated to furnish to any other party to the
Credit Agreement. In the event the Credit Agreement terminates or becomes no
longer binding on Party B prior to the termination of this Agreement, such
covenants, terms, and provisions (other than those requiring payments in respect
of amounts owed under the Credit Agreement) will remain in force and effect for
purposes of this Agreement as though set forth in full herein until the date on
which all of Party B's obligations under this Agreement are fully performed, and
this Agreement is terminated.

26

--------------------------------------------------------------------------------



(k)Hedging Agreement. This Agreement is a Hedging Agreement as defined in the
Credit Agreement.


Accepted and agreed:        
BANK OF AMERICA, N.A.
 
ADESA, INC.
By:
 
/s/  MINDI SCHUMAN      

--------------------------------------------------------------------------------


 
By:
 
/s/  CAMERON C. HITCHCOCK      

--------------------------------------------------------------------------------

Name:   Mindi Schuman   Name:   Cameron C. Hitchcock Title:   Principal   Title:
  EUP & CFO

27

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8

